                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW MEXICO

ALLEGRA SLEEP,

          Plaintiff,

v.                                                                                  Civ. No. 19-137 GJF/JHR

SCHWAN’S COMPANY, et al.,

          Defendants,

                              MEMORANDUM OPINION AND ORDER

          THIS MATTER is before the Court on Plaintiff’s “Motion to Remand and Memorandum

of Law” (“Motion”) [ECF 14], filed March 19, 2019. The Motion is fully briefed. See ECFs 14,

19, 20, 21. 1 For the reasons discussed below, the Court finds that Defendants timely filed a “Notice

of Removal” (“Notice”) [ECF 1]. 2 Furthermore, the Court holds that Defendants have made a

plausible allegation, established by a preponderance of the evidence, that the amount in

controversy now exceeds $75,000. Consequently, the Court will DENY Plaintiff’s Motion.

     I.   BACKGROUND

       Plaintiff initiated the instant action in the Eighth Judicial District Court for the State of New

Mexico. Grounded in products liability, negligence, and bad faith insurance practices, this lawsuit

stems from a nail allegedly found in a frozen pizza that Plaintiff purchased from a store owned by

Defendant Dollar General Corporation. See ECF 1, Ex. B, Plaintiff’s First Amended Complaint,


1
  Ironically, Plaintiff argues in her Motion that Defendants’ Notice of Removal was untimely, but then filed her Reply
two days late. And while Plaintiff’s Reply was untimely, Defendant’s Notice of Removal was in fact timely, as
explained in Section IV(a) below. Additionally, Plaintiff neither acknowledged her Reply’s untimeliness nor sought
the Court permission to excuse it. It is enough for the Court to observe that this sequence of events is disfavored and
should not be repeated.

2
 Defendant Schwan’s Shared Services, LLC filed the Notice. ECF 1. Defendants Schwan’s Company, Dollar General
Corporation, and Dolgencorp, LLC all consented to the removal. See ECFs 1, 3, 7. Therefore, for clarity, this Court
will refer to the Notice as if it had been filed by all defendants collectively.
21-35 (hereinafter “FAC”). Plaintiff alleges that Defendant Schwan’s Company manufactured the

pizza. Id. Unaware of the nail, Plaintiff bit into the pizza and suffered damage to a veneered tooth.

Id. Immediately after the incident, Plaintiff retained an attorney who then contacted Defendants

to make a claim for damages. Id. After discussion between the parties, Plaintiff submitted the

pizza and nail to a forensic laboratory specifically used by Defendants Schwan’s Company and

Schwan’s Shared Services LLC for food related claims. Id. Soon after, Plaintiff filed the instant

suit.

        After all Defendants answered, Plaintiff sent a demand package, which included

information about her intent to add additional claims as well as a discussion regarding the value

of the claim. See Resp. Ex. A. Defendants received the demand package on January 17, 2019.

See Mot. 4; see also Resp. 4. Believing that the demand package now established federal diversity

jurisdiction, Defendants removed the case to this Court on February 19, 2019. See ECF 1. Plaintiff

has challenged the removal in the instant Motion.

 II.    SUMMARY OF ARGUMENTS

        Plaintiff’s request for remand is two-pronged. First, Plaintiff argues that Defendants’

Notice was untimely under 28 U.S.C. § 1446, an infirmity that requires remand. Mot. 3. Second,

Plaintiff asserts that Defendants inadequately established the amount in controversy threshold

required for diversity jurisdiction under 28 U.S.C. § 1332 because the Notice failed to prove to a

“legal certainty” that the sum at issue exceeds $75,000. Id.

        Defendants disagree. According to them, the 30-day limitation on removal is calculated

not by mechanically adding 30 days to the date a case becomes removable, but rather by also

applying Federal Rule of Civil Procedure 6, which takes into account that due dates sometimes fall

on weekends or legal holidays. Resp. 3-5. Defendants also dispute Plaintiff’s representation that



                                                 2
a removing defendant must prove to a “legal certainty” that the amount in controversy in a case

removed on diversity jurisdiction exceeds $75,000. Instead, Defendants contend that the correct

burden merely requires that the Notice include a “plausible allegation” that the amount in

controversy exceeds $75,000, a burden Defendants believe they have met. Id. at 5-7.

III.   LEGAL STANDARDS

       A defendant may invoke 28 U.S.C. § 1441(a) to remove a civil action to the federal district

court “embracing the place where such action is pending” if the requirements for original federal

jurisdiction are met. 28 U.S.C. § 1441(a); see Huffman v. Saul Holdings Ltd., 194 F.3d 1072, 1076

(10th Cir. 1999) (“When a plaintiff files in state court a civil action over which the federal district

courts would have original jurisdiction based on diversity of citizenship, the defendant or

defendants may remove the action to federal court.” (quoting Caterpillar Inc. v. Lewis, 519 U.S.

61, 68 (1996))). Removal based on diversity jurisdiction must comply with 28 U.S.C. § 1332.

Under § 1332(a), a federal district court “shall have original jurisdiction of all civil actions where

the amount in controversy exceeds the sum or value of $75,000” and where diversity between the

parties is complete. 28 U.S.C. § 1332(a); see Paros Properties LLC v. Colorado Cas. Ins. Co.,

835 F.3d 1264, 1269 (10th Cir. 2016) (removal requires amount in controversy to exceed $75,000

(citing § 1332(a) (requirements for diversity jurisdiction) and § 1441(a) (requirements for

removal)); Sylvia v. Wisler, 875 F.3d 1307, 1311 n.1 (10th Cir. 2017) (“[T]here must be ‘complete

diversity between all plaintiffs and all defendants.’” (quoting Lincoln Prop. Co. v. Roche, 546 U.S.

81, 89 (2005))).

       In addition, a defendant must also comply with 28 U.S.C. § 1446 to remove a civil action.

Under this statute, a notice of removal ordinarily must be filed “within 30 days after the receipt by

the defendant, through service or otherwise, of a copy of the initial pleading setting forth the claim



                                                  3
for relief upon which such action or proceeding is based.” 28 U.S.C. § 1446(b)(1). But “if the

case stated by the initial pleading is not removable, a notice of removal may be filed within 30

days after receipt by the defendant, through service or otherwise, of a copy of an amended

pleading, motion, order or other paper from which it may first be ascertained that the case is one

which is or has become removable.” § 1446(b)(3). A defendant’s “failure to comply with these

express statutory requirements for removal can fairly be said to render the removal ‘defective’ and

justify a remand.” Huffman v. Saul Holdings Ltd. Partn., 194 F.3d 1072, 1077 (10th Cir. 1999)

(quoting Snapper, Inc. v. Redan, 171 F.3d 1249, 1253 (11th Cir. 1999)).

        A plaintiff may move to remand a case back to state court on the basis of a “defect other

than subject matter jurisdiction” by filing a motion within “30 days after the filing of removal

under section 1446(a).” 28 U.S.C. § 1447(c). If, however, “at any time before final judgment it

appears that the district court lacks subject matter jurisdiction, the case shall be remanded.” Id.

IV.     ANALYSIS

        The Court must address two issues in its determination of whether Defendants properly

removed this case: whether the Notice was timely filed and, if so, whether this Court possesses

subject matter jurisdiction over the matter. As explained below, this Court concludes that the

Notice was timely filed and that it has subject matter jurisdiction over this case.

        A. Defendants Timely Filed Their Notice 3

        Plaintiff argues that, even if her demand letter constituted an “other paper from which it

may first be ascertained that the case is one which is or has become removable,” Defendants




3
  In her Reply, Plaintiff states that she “is prepared to concede that the Notice of Removal filed by Schwan’s was
timely filed.” Reply 1. The Court cannot discern from the rest of her Reply brief, however, whether she actually
conceded the issue or was only “prepared” to do so. Therefore, the Court will explain why in fact Defendant’s Notice
of Removal was timely.

                                                         4
nevertheless filed the Notice outside of the 30-day statutory requirement prescribed by § 1446(a).

See Mot. 4. This Court disagrees, finding that Defendants timely filed the Notice.

       As Defendants correctly argue, Rule 6 of the Federal Rules of Civil Procedure governs the

30-day calculation. This rule applies to the “computing [of] any time period specified in . . . any

statute that does not specify a method of computing time.” Fed. R. Civ. P. 6(a)(1)(C). It calls for

a court to “count every day, including intermediate Saturdays, Sundays, and legal holidays,” but

when the last day falls on a “Saturday, Sunday or legal holiday, the period continues to run until

the end of the next day that is not a Saturday, Sunday, or legal holiday.” Civ. R. 6(a)(1)(B)-(C);

see Martinez v. Draim, No. 18-cv-1098-JAP-KBM, 2018 WL 6788519, at *2 (D.N.M. Dec. 26,

2018) (adding three additional days to removal deadline under Rule 6); see also Nieto v. U. of

N.M., 727 F. Supp. 2d 1176, 1192 n.15 (D.N.M. 2010) (Rule 6 applies when computing removal

deadline).

       Defendants’ Notice clearly complied with the 30-day limitation. To begin, Defendants

received the demand package that triggered the Notice on January 17, 2019. See Mot. 4. And they

filed the Notice on February 19, 2019, thirty-three calendar days (excluding January 17 as required

by Rule 6) after the ascertainable removal date. See Fed. R. Civ. P 6(a)(1)(A) (“exclude the day

of the event that triggers the period”). Nevertheless, under Rule 6, Defendants complied with the

statutory deadline. That is because the thirtieth day fell on Saturday, February 16, 2019. Rule 6

requires that this Court extend the deadline to the next day that is not a “Saturday, Sunday, or legal

holiday.” In most instances, that would have been Monday, February 18, 2019. But not here, for

that date happened to be Presidents Day, a legal holiday recognized both by this Court and the

federal government. See 5 U.S.C. § 6103(a) (establishing “Washington’s Birthday, the third

Monday in February,” as one of the federal government’s “legal public holidays”). Therefore, the



                                                  5
deadline was extended to Tuesday, February 19, 2019, the date on which Defendants filed the

Notice. Consequently, Defendants timely filed the Notice in compliance with § 1446(a).

       B. The Amount in Controversy Exceeds $75,000

       Plaintiff next claims that Defendants have failed to establish to a legal certainty that the

amount in controversy in this matter exceeds $75,000. Mot. 4-5. Plaintiff argues that Defendants

rely on an inadmissible settlement demand to establish that the amount exceeds the statutory

threshold. Id. at 6. Defendants respond by contending that they do not have to prove to a “legal

certainty” that the amount in controversy exceeds $75,000, rather that the Notice need only include

a “plausible allegation” that the statutory threshold has been met, and if challenged through a

motion to remand, by a preponderance of the evidence. Resp. 5-7. As explained below, the Court

finds that Defendants have met their burden in establishing that the amount in controversy exceeds

$75,000.

       “When removal is based on diversity of citizenship, an amount-in-controversy requirement

must be met.” Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 551 (2014).

In the Tenth Circuit, a plaintiff’s chosen amount of damages in the complaint does not foreclose a

defendant from establishing jurisdiction, rather the burden can be met if a defendant proves

“jurisdictional facts that make it possible that $75,000 [is] in play.” McPhail v. Deere & Co., 529

F.3d 947, 953-55 (10th Cir. 2008) (emphasis in original). This does not require proof of the

amount in controversy in the notice itself, rather a plausible allegation will suffice. See Dart

Cherokee Basin, 135 S. Ct. 547, passim.

       If a plaintiff challenges the allegation in the notice, however, “§ 1446(c)(2)(B) instructs:

‘[R]emoval . . . is proper on the basis of an amount in controversy asserted’ by the defendant ‘if

the district court finds, by the preponderance of the evidence, that the amount in controversy



                                                6
exceeds’ the jurisdictional threshold.”            Id. at 553-54 (brackets in original).              Furthermore,

jurisdictional evidence may consist of “contentions, interrogatories or admissions in state court;

by calculation from the complaint’s allegations[;] by reference to the plaintiff’s informal estimates

or settlement demands[;] or by introducing evidence, in the form of affidavits from the defendant’s

. . . experts, about how much it would cost to satisfy the plaintiff’s demands.” McPhail, 529 F.3d

at 954 (brackets in original). And a “plaintiff’s proposed settlement amount ‘is relevant evidence

of the amount in controversy if it appears to reflect a reasonable estimate of the plaintiff’s claim.’”

Id. at 956 (quoting Cohn v. Petsmart, Inc., 281 F.3d 837, 840 (9th Cir. 2002)).

         As an initial matter, the Court is obliged to correct a misunderstanding set forth in

Plaintiff’s Motion and Reply. Plaintiff maintains throughout her Motion that Eleventh Circuit

authority requires Defendants to prove to a “legal certainty” that the amount in controversy exceeds

§ 1332’s statutory floor. Mot. 5-7. For that proposition, Plaintiff directs the Court to Burns v.

Windsor Ins. Co., 31 F.3d 1092 (11th Cir. 1994), which sure enough applied that standard. Id. 7.

The Court observes that Burns was decided twenty-five years ago and, in the interim, Westlaw

flagged the case as being superseded by statute and Lexis incorporated in the case heading a large

red stop sign logo that warns that the case has been superseded by the same statute, namely 28

U.S.C. § 1446.4 Counsel should understand that the Court relies on counsel’s representations of

the law and its currency, and therefore encourages Plaintiff’s counsel to redouble his efforts to

bring to the Court’s attention controlling statutory and Tenth Circuit authority wherever possible.




4
  Westlaw even hyperlinks a case, Burnette v. Regions Bank, No. 5:15-cv-567-Oc-32PRL, 2016 WL 1644182 (M.D.
Fla. Apr. 26, 2016), which explicitly states “the most recent amendment of § 1446 displaces previous Eleventh Circuit
case law, which held that, when a state court complaint explicitly seeks an amount of damages less than the
jurisdictional amount, removal to federal court is allowed only if the removing defendant can establish to a ‘legal
certainty’ that the amount in controversy exceeds the jurisdictional threshold.” Id. at *3 n.2 (citations and internal
quotation marks omitted).


                                                          7
Had he done so here, Plaintiff’s counsel likely would have withdrawn the instant Motion or perhaps

never filed it in the first place.

        Turning now to the instant action, the underlying facts are: (1) Defendants’ Notice cited to

the allegations in the complaint and included an affidavit by Stephanie Demers, counsel of record

for Defendants Schwan’s Company and Schwan’s Shared Services, LLC which stated “[b]ased

upon the information available to counsel, and the [settlement demand] . . . I believe the amount

in controversy in this case exceeds the sum or value of $75,000.00;” (2) Plaintiff filed the instant

Motion contesting the Notice’s representation that the amount in controversy was satisfied; and

(3) Defendants attached Plaintiff’s settlement demand package as an exhibit to their response as

proof that the amount was satisfied. See Notice Ex. A; see also Resp. Ex. A.

        Because Plaintiff contests the Notice through the instant Motion, the Court must determine

whether the jurisdictional facts in the record establish by a preponderance of the evidence that the

amount in controversy threshold is satisfied. In the First Amended Complaint (“FAC”). Plaintiff

invoked theories of strict product liability, ordinary negligence, negligence per se, tortious breach

of the implied covenant of good faith and fair dealing, bad faith insurance practices, and violations

of the New Mexico Insurance Trade Practices and Frauds Act. FAC, passim. Plaintiff requests

compensatory, pain and suffering, emotional distress, and punitive damages. Id. Nonetheless,

Plaintiff insisted that “[t]he amount in controversary in this matter does not exceed Seventy Five

[sic] Thousand Dollars ($75,000.00).” Id. at 23.

        It is clear to this Court that Plaintiff drafted her FAC as she did to prevent its removal to

federal court. That effort was effectively foiled, however, when Plaintiff later sent a settlement

demand package to Defendants on January 16, 2019. In relevant part, her demand stated:

        (1) the “previously made . . . $45,040.00” offer was “withdrawn;”



                                                 8
       (2) Plaintiff was revising her demand because of “psychological problems . . . as a
       result of [the] incident [that] clearly were not anticipated” and have been increasing
       in severity as a result of multiple trips to the dentist with “at least one or two more
       visits;”

       (3) Plaintiff is suffering from “anxiety” and that the “Eggshell Skull Rule” applies;

       (4) Plaintiff has needed to take more “Lorazepam” than ever before and has been
       referred to a “mental health professional;”

       (5) Plaintiff will be adding claims for the “loss of enjoyment in life, conscious pain
       and suffering, loss of household services and mental pain and anguish;” and

       (6) damages “may well exceed the $75,000.00 minimum for federal court
       jurisdiction . . . [Defendants] may wish to make an offer for that amount[.]”

Resp. Ex. A, passim.

       Defendants argue that this letter contains plainly sufficient jurisdictional facts to establish

the amount in controversy by a preponderance of the evidence. Resp. 5-7. Plaintiff contends that

this Court cannot consider the demand package because the Federal Rules of Evidence bar its

admission into evidence for any purpose. Mot. 6. As illustrated below, however, Tenth Circuit

precedent demonstrates that the Court may indeed review such a demand package. And as further

explained below, by combining this demand package with the allegations and legal theories in the

FAC, Defendants have established sufficient jurisdictional facts by a preponderance of the

evidence.

       This Court begins by analyzing whether Plaintiff foreclosed Defendants from removal

merely by pleading that “[t]he amount in controversary in this matter does not exceed Seventy

Five [sic] Thousand Dollars ($75,000.00).” FAC at 23. In Frederick v. Hartford Underwriters

Ins. Co., 683 F.3d 1242, 1248 (10th Cir. 2012), the Tenth Circuit readdressed the issue in the

context of the Class Action Fairness Act’s $5 million floor. There, the plaintiff sought “a total

award for compensatory and punitive damages [that] does not exceed $4,999,999.99.” Id. at 1245



                                                 9
(bracket in original). The plaintiff moved to remand “asserting that the court lacked jurisdiction

because, as ‘master of his complaint,’ he ‘decided to limit total damages to an amount no more

than $4,999,999.99.’” Id. (citations omitted). The district court remanded because “regardless of

the standard of proof, [defendant] failed to demonstrate that the amount in controversy exceeded

$5,000,000.” Id.

       In reversing, the Tenth Circuit noted several flaws in the district court’s reasoning. The

court explained that the district court—without having the benefit of the Tenth Circuit’s decision

on the matter—failed to apply the preponderance of the evidence standard. Id. at 1248. Moreover,

the court held that the district court improperly “relied on the fact that [plaintiff] requested less

than the jurisdictional minimum in his complaint.” Id. This was erroneous because the district

court “did not consider the defendant’s notice of removal or the evidence submitted supporting

jurisdiction,” and “it treated the plaintiff’s pleadings as dispositive.” Id. To the contrary, “[a]

court may not forgo an analysis of a defendant’s claims regarding the amount in controversy

merely because a plaintiff pleads that he is seeking less than the jurisdictional minimum.” Id.

Thus, in the instant case, Plaintiff did not foreclose Defendants from removal merely by pleading

that the amount in controversy did not exceed $75,000. Instead, as mandated by the Tenth Circuit,

this Court must analyze Defendant’s evidence to determine whether the amount in controversy has

been established by a preponderance of the evidence.

       Regarding the next question—whether the Court can properly consider the settlement

demand—the Tenth Circuit has responded in the affirmative.            In McPhail, as required by

Oklahoma pleading rules, the plaintiff refrained from alleging a specific dollar amount in the

complaint and, among other things, argued that this omission precluded defendant from

establishing subject matter jurisdiction. McPhail, 529 F.3d at 955. The notice of removal cited to



                                                 10
the various allegations made in the complaint and incorporated correspondence between counsel

that discussed the value of the claim. Id. at 956. In addressing the correspondence, the Tenth

Circuit “[a]cknowledged that the use of a settlement offer would not be permissible at trial as

evidence to establish liability for or invalidity of the claim or its amount,” but it nonetheless held

that “documents that demonstrate [a] plaintiff’s own estimation of its claim are a proper means of

supporting the allegations in the notice of removal, even though they cannot be used to support the

ultimate amount of liability.” Id. (internal citations and quotations omitted) (emphasis added).

Thus, in the case at hand, the Court may consider Plaintiff’s demand package as proper

jurisdictional evidence, as commanded by McPhail.

       After determining that a settlement offer was proper jurisdictional evidence, the McPhail

court turned to the facts before it. In the complaint, the plaintiff sought relief “in an amount in

excess of Ten Thousand Dollars . . . and sought actual damages, punitive damages as determined

by the trier of fact, plus pre and post judgment interest, costs, attorney fees and such other and

further relief which the Court deems appropriate . . . without citing any specific sum.” Id. (citations

omitted). Additionally, in the correspondence between the parties, plaintiff’s counsel stated that

“it may very well be true that the amount in controversy would exceed $75,000.” Id. The Tenth

Circuit held that “[g]iven the allegations and the nature of the damages sought [punitive], the

complaint on its face may be sufficient by itself to support removal. We need not decide the

question based on the complaint alone, however, because the correspondence between counsel that

was incorporated in the notice of removal demonstrates that [plaintiff’s] attorneys also believed

the amount in controversy “very well may be” in excess of $75,000.” Id. at 957.

       Both Frederick and McPhail demonstrate that Defendants have proffered jurisdictional

facts sufficient to meet their burden. To be sure, the FAC expressly states that the “amount



                                                  11
controversy in this matter does not exceed Seventy Five [sic] Thousand Dollars ($75,000.00)[,]”

but this is a nondispositive jurisdictional assertion that carries relatively little weight in light of the

demand package. See Frederick, 683 F.3d at 1248. Furthermore, the FAC includes multiple

claims that carry the possibility of punitive damages, which this Court may properly consider. 5 Id.

at 1247 (“As a general matter, ‘[p]unitive damages may be considered in determining the requisite

jurisdictional amount.’” (quoting Woodmen of World Life Ins. Soc’y v. Manganaro, 342 F.3d 1213,

1218 (10th Cir. 2003))). And Plaintiff notified Defendants—through the admissible demand

package—of her intention to add claims for the “loss of enjoyment in life, conscious pain and

suffering, loss of household services and mental pain and anguish.” Resp. Ex. A at 5.

        But there is still more. In her demand package, Plaintiff informed Defendants that the

damages “may well exceed the $75,000.00 minimum for federal court jurisdiction” and that they

“may wish to make an offer for that amount[.]” Id. This was a statement that, while not proof of

the amount Plaintiff would recover, nevertheless demonstrated that Plaintiff’s accruing damages

had now caused her to conclude that her “own estimation” of her claims exceeded the jurisdictional

threshold. McPhail, 529 F.3d at 956. This estimation was further solidified when Plaintiff

represented that she (1) was revising her demand because of “psychological problems,” (2) now

suffers from “anxiety” to which the “Eggshell Skull Rule” applies, (3) has needed to take more

“Lorazepam” than ever before, and (4) has been referred to a “mental health professional.” Resp.

Ex. A at 1-4. In sum, in relying on the allegations, legal theories, and available damages in

Plaintiff’s FAC, as well as the language of the demand package, Defendant has established—by




5
 Plaintiff argues Defendant Schwan’s Company is a “self-insurer” while Defendant Schwan’s Shared services is an
“adjuster” under the New Mexico Insurance Practices Act § 59A-16-1 et seq. NMRA. FAC at 33-5. UJI 13-1718
NMRA allows for punitive damages if an insurer is found to have acted in bad faith, willfully, or with recklessness.
Moreover, UJI 13-1827 NMRA allows for punitive damages when a party’s conduct was malicious, willful, reckless,
wanton, fraudulent or in bad faith. All of these issues are in play according to the FAC.

                                                        12
well more than a preponderance of the evidence—that it is “possible that $ 75,000 [is] in play.”

McPhail, 529 F.3d at 955 (citation omitted) (emphasis original).

VII.   CONCLUSION

       For the forgoing reasons, the Court finds that Defendants timely filed their Notice of

Removal and have established, by a preponderance of the evidence, that the amount in controversy

exceeds $75,000.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion is DENIED.

       SO ORDERED.




                                            _________________________________________
                                            THE HONORABLE GREGORY J. FOURATT
                                            UNITED STATES MAGISTRATE JUDGE
                                            Presiding by Consent




                                               13
